Citation Nr: 0515052	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for compensation purposes 
for orthodontic malocclusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Air 
Force from June 1997 to June 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that, in part, denied the appellant's claim 
of entitlement to service connection for orthodontic 
malocclusion for compensation purposes.  The veteran 
expressed his disagreement in March 2002 with the denial of 
other claims of service connection, each of which was later 
granted in April 2003.

The appellant, in a written statement submitted in August 
2003, raised a claim of entitlement to service connection for 
a temporomandibular joint disorder.  The appellant has also 
raised a claim of entitlement to service connection for 
orthodontic malocclusion for the purpose of VA outpatient 
dental treatment.  These matters should be addressed by the 
agencies of original jurisdiction.

The appellant has expressed disagreement with an August 2003 
rating decision that denied service connection for pes 
planus/planovalgus.  The claims file does not contain any 
Statement of the Case (SOC) issued in response to the 
appellant's January 2004 Notice of Disagreement (NOD).  The 
Board must therefore remand that issue for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
(That issue has not been included on the title page of this 
decision because, absent a substantive appeal, the Board does 
not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 
(1994); Hazan v. Gober, 10 Vet. App. 511 (1997).) 


FINDINGS OF FACT

1.  The appellant was discharged from service in June 2001; 
he submitted a claim for service connection for orthodontic 
malocclusion that same month.

2.  No malocclusion was noted on the appellant's entry into 
service and an in-service dental examination conducted in 
March 1998 revealed that all teeth were within normal limits; 
he had normal occlusion.

3.  An in-service dental examination conducted in May 2000 
revealed Class II malocclusion right and a Class III 
malocclusion left, along with crowding.

4.  Post-service VA dental examination conducted in May 2002 
revealed malocclusion with crowding of teeth #11 and #22.

5.  A July 2003 private dental report indicates the presence 
of Class II division 1 malocclusion, subdivision right with 
overcrowding in the upper and the lower arch.


CONCLUSION OF LAW

The veteran has orthodontic malocclusion that was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1712, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming service connection for a dental 
disorder, malocclusion, which he asserts is the result of his 
military service.  It is noted that he initially submitted a 
claim for service connection for this dental disorder in June 
2001, the same month as from his discharge from service.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  In other words, service 
connection for compensation purposes is not permitted for 
these conditions.  

Review of the service medical records does not indicate that 
any malocclusion was noted on the appellant's entry into 
service.  On March 18, 1998, the appellant suffered three 
extra oral lacerations of the upper lip and two lacerations 
of the lower lip/chin (one extra oral and one intra oral) 
after he fell from a bicycle.  Dental examination conducted 
that day revealed that all of the appellant's teeth were 
within normal limits and that he exhibited normal occlusion.  
The appellant subsequently suffered a second bicycle accident 
a week later and tore open the sutures on his upper lip.  The 
appellant underwent a periodic examination in April 1999; 
there were no significant findings.  A dental examination 
conducted in May 2000 revealed Class II malocclusion right 
and Class III malocclusion left with crowding.  The appellant 
was told that orthodontic treatment would not be possible at 
his duty station due to the severity of his malocclusion.  

The appellant was discharged from service in June 2001; his 
DD 214 does not contain any mention concerning dental 
examination.  Post-service, the appellant underwent a VA 
dental examination in May 2002; there was no loss of motion 
or masticating function and there was no functional 
impairment.  There were no tooth or bony fractures and there 
was no bone loss.  The temporomandibular joints were intact.  
The examiner rendered a diagnosis of malocclusion with 
crowding of teeth #11 and #22.  This diagnosis was confirmed 
in a July 2003 private dental report that indicated the 
presence of Class II division 1 malocclusion, subdivision 
right with overcrowding in both the upper and the lower 
arches.  

In this case, the appellant's malposed teeth were first 
discovered in May 2000, after almost three years of active 
service.  While a May 2002 VA dental examiner attributed the 
etiology of the crowding of tooth #22 to a developmental 
origin, this condition was not noted at the appellant's entry 
into service or during the March 1998 dental evaluations 
following his bicycle accident.  Thus, the malocclusion 
appears to have developed after the veteran entered service.

It was not until after serving on active duty for 
approximately three years and about two years after it was 
noted that he had normal occlusion that the appellant was 
found to have orthodontic malocclusion.  Affording the 
appellant the benefit of the doubt, the Board finds that the 
evidence supports granting service connection for 
malocclusion for compensation purposes.  (Although service 
connection may not be granted for developmental defects, see 
38 C.F.R. § 3.303(c) (2004), the change from normal occlusion 
to malocclusion during service strongly suggests that the 
veteran's malocclusion is, even if developmental, of the type 
for which service connection may be granted.  VAOPGCPREC 82-
1990 (service connection may be granted for congenital or 
developmental "disease," which is generally distinguished 
from "defect" because a disease process is capable of 
worsening or improving whereas a defect is not).)  


ORDER

Service connection for orthodontic malocclusion for 
compensation purposes is granted.


REMAND

The Board notes that, after the veteran received notice of an 
August 2003 rating decision that, in part, denied service 
connection for pes planus/planovalgus, the veteran submitted 
a written statement, in January 2004, wherein he disagreed 
with the denial of service connection for flat feet.  
Nevertheless, the RO has not yet issued a Statement of the 
Case (SOC) on this issue.  In situations such as this, where 
the veteran has filed a notice of disagreement, but no SOC 
has been issued, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board should remand 
the matter to the RO for the issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-examine the service 
connection issue addressed by the 
veteran in his January 2004 notice 
of disagreement (NOD).  If no 
additional development is required, 
the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29 
(2004), unless the matter is 
resolved by granting the benefit 
sought, or by the veteran's 
withdrawal of the NOD.  If, and only 
if, the veteran files a timely 
substantive appeal, the issue should 
be returned to the Board.

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
issue in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


